PROS 12*
(7/93)
                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Franklin Menoscal                                                    Cr.: 08-00734-00 1
                                                                                        PACTS #: 50148

Name of Sentencing Judicial Officer:    THE HONORABLE ESTHER SALAS
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 02/11/2009

Original Offense:   Heroin Importation, 21 USC 952

Original Sentence: 87 months imprisonment, 60 months supervised release

Special Conditions: Special Assessment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 09/28/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   On November 14, 2018, Menoscal was subject to a polygraph examination
                      pertaining to his activity while on supervised release. The following questions
                      were asked: “Since being under supervision, have you had sexual contact with
                      any minors?”, “Since being under supervision, have you forced anyone to have
                      sexual contact with you?” and “Since being under supervision, have you had
                      sexual contact with any of your relatives?” After careful analysis, the examiner
                      concluded that the offender showed deception.
                      On December 7, 2018, following the receipt of the polygraph results, the
                      undersigned met with the offender and discussed the results. He adamantly
                      denied having forceful or willful sexual contact with any minors or relatives.
                                                                                          Prob 12A—page2
                                                                                          Franklin Menoscal

U.S. Probation Officer Action:

The probation office will continue to closely monitor the offender and his community’ associations via
unannounced home visits, collateral contact with family, treatment providers, and State Parole. If we
discover any non-compliance, we will notify Your Honor immediately.

                                                                Respectfully submitted.



                                                                 By: Ivettelis Perezt—’ ) J
                                                                      U.S. Probation Officer
                                                                 Date: 12110/2018

  Plee e check a box below to nuiwate the court’s direction regarding action to be taken hi this case:


   No Formal Court Action to be Taken at Tius Time (as recommended by the Probation 0111cc)
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons




                                                      avareo hal0fficer



                                                                            Date   “
